DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on 7/6/2021 is acknowledged.
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/6/2021.

Claim Interpretation
Claim 1 recites “an annular body of comminuted oil shale” in line 5. The oil shale is clearly the material worked upon by the claimed “oil shale retort”. Apparatus claims are not limited by recitations pertaining to intended use or manner of operating (MPEP 2114), nor are they limited by recitations pertaining to material worked upon (MPEP 2115). 
Therefore, the limitation of claim 1 regarding the annular body of comminuted oil shale may be satisfied by a prior art apparatus which is simply capable of forming, receiving, supporting, etc. such an annular body of comminuted oil shale, regardless of whether or not said apparatus is actually taught to form such a body of oil shale. In other words, a prior art need not explicitly teach “an annular body of comminuted oil shale” to satisfy the limitation regarding said shale body.

Claim Objections
Claims 9 and 10 are objected to because of the following informalities:  
Claim 9 recites “a combustor unit” in line 1, and then recites merely “the combustor” in line 2. It is clear that it is Applicant’s intent for the terms “combustor unit” and “combustor” to refer to the same element. However, if Applicant is to use the term “combustor unit” to introduce the said element, 
With regard to claim 10: In line 1, “the combustor” should be amended to recite --the combustor unit--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “further comprising a vapor/gas product outlet connected to either the central heating fluid conduit or the outer heating fluid annulus, whichever is not connected to the heating fluid supply,” (emphasis added). 
This limitation asserts that only one of the either the central heating fluid conduit or the outer heating fluid annulus is connected to the heating fluid supply. However, such is necessarily NOT the case in the claimed invention. Both the central heating fluid conduit or the outer heating fluid annulus are necessarily connected to the heating fluid supply (e.g. fluidly and physically connected thereto, although perhaps not directly so), as the heating fluid is clearly recited in claim 1 (of which claim 11 is a dependent) as flowing through both of the central heating fluid conduit or the outer heating fluid annulus in sequence.
Applicant should amend claim 11 to remedy this contradiction.
Claim 14 recites the limitation "the diameter at the outer walls of the retort" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the outer walls of the retort" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the diameter at the inner wall of the outer heating fluid annulus" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the diameter at the permeable outer walls of the central heating fluid conduit" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the permeable outer walls of the central heating fluid conduit" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Note: The is antecedent basis for one such wall but not multiple walls.
With regard to claim 14: A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites:
The broad recitation “the diameter of the outer walls of the retort from 10 feet to 100 feet”, and the claim also recites “or about 40 feet” which is the narrower statement of the range/limitation.
The broad recitation “the diameter at the permeable inner wall of the outer heating fluid annulus from 9 to 90 feet”, and the claim also recites “or about 38 feet” which is the narrower statement of the range/limitation. 
The broad recitation “the diameter at the permeable outer walls of the central heating fluid conduit from 1 foot to 10 feet”, and the claim also recites “or about 6 feet” which is the narrower statement of the range/limitation. 
The broad recitation “a bed depth measured from the permeable outer wall of the central heating fluid conduit to the permeable inner wall of the outer heating fluid annulus from I1 foot to 80 feet”, and the claim also recites “or about 16 feet” which is the narrower statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jenson (US 1,493,880).
With regard to claim 1: Jenson teaches a radial flow oil shale retort (Figure 1, Page 1 Lines 1-16, Page 2 Lines 55-88), the retort comprising:
A central heating fluid conduit (exhaust conduit) 3 having a permeable outer wall formed by egress rings E (Figure 1, Page 2 Lines 55-88, Page 3 Lines 68-115, Page 4 lines 57-76).
An outer heating fluid annulus (space) 1 and positioned about (around) the central heating fluid conduit 3, the outer heating fluid annulus 1 having a permeable inner wall formed by ingress rings F (Figure 1, Page 3 Lines 23-31 and 68-115, Page 4 lines 57-76).
An annular body of comminuted (crushed) oil shale between the permeable outer wall E of the central heating fluid conduit 3 and the permeable inner wall F of the outer heating fluid annulus 1 (Figure 1, Page 3 Lines 23-31 and 68-115, Page 4 lines 57-76).
A heating fluid (non-condensable heating gas) supply (ports) 11 connected to the outer heating fluid annulus 1 to flow a heating fluid in a radial (transverse) direction through the annular body of comminuted oil shale (Figure 1, Page 3 Lines 23-31 and 90-115, Page 4 lines 57-76).
With regard to claim 3: The heating fluid supply 11 is connected to the outer heating fluid annulus 1 to flow the heating fluid in a direction from the outer heating fluid annulus to the central heating fluid conduit 3 (Figure 1, Page 3 Lines 23-31 and 90-115, Page 4 lines 57-76).
With regard to claim 5: Jenson further comprises a rotary shale distributor (helical conveyor) positioned above the annular body of comminuted oil shale to distribute oil shale between the permeable outer wall E of the vertical heating fluid conduit 3 and the permeable inner wall F of the outer heating fluid annulus (Figure 1, Page 3 Line 130-Page 4 Line 6)
With regard to claim 11: Jenson further comprises a vapor/gas product outlet (exhaust pipe) 14 connected to the central heating fluid conduit  (Figure 1, Page 3 Lines 68-95, Page 4 lines 57-76).
With regard to claim 13: Jenson further comprises a heating unit (heat chambers 19 and heat space) 17 connected to the heating fluid supply 11 (e.g. via shell A and base ring K) to heat the heating fluid before said heating fluid flows through the annular body of comminuted oil shale (Figure 1, Page 3 Lines 15-31, Page 4 Lines 60-76).
 
Claim(s) 1-3, 5, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schumacher (US 1,772,819).
With regard to claim 1: Schumacher teaches a radial flow retort (carbonization/distillation apparatus) (Figure 1, Page 1 Lines 1-15 and 68-100).
Schumacher does not explicitly describe the retort as an oil shale retort. However, apparatus claims are not limited by recitations pertaining to material worked upon (MPEP 2115). The retort of Schumacher is taught to be capable of carbonizing/distilling coal (Page 1 Lines 1-15 and 68-100). Thus, said retort is understood to be capable of carbonizing/distilling other carbonaceous materials, e.g. oil shale. Because the retort of Schumacher is capable of carbonizing/distilling oil shale, said retort satisfies the claim language regarding the retort being an oil shale retort (see MPEP 2114 and 2115).
The radial flow retort of Schumacher comprises:
A central heating fluid conduit (second tube) 10 having a permeable outer wall (Figures 1, 2, and 4, Page 1 Lines 68-100).
An outer heating fluid annulus (jacket space) 4a positioned about the central heating fluid conduit 10, the outer heating fluid annulus 4a having a permeable inner wall (tube) 6 (Figures 1, 2, and 4, Page 1 Lines 68-100).
a (Figures 1, 2, and 4, Page 1 Lines 68-100).
Schumacher does not explicitly describe the annular body in said retort as being an annular body of comminuted oil shale. However, apparatus claims are not limited by recitations pertaining to intended use or manner of operating, nor are they limited by recitations pertaining to material worked upon (MPEP 2115). As discussed above, the retort of Schumacher is capable of carbonizing/distilling oil shale. Therefore, the retort of Schumacher could be loaded with comminuted oil shale so as to form an annular body of comminuted oil shale in place of the comminuted coal.
The retort of Schumacher further comprises a heating fluid supply (producer gas generating chamber/producer body) 1  (Figures 1, 2, and 4, Page 1 Lines 68-75, Page 2 Lines 15-37). 
In at least one embodiment of Schumacher, e.g. the embodiment of Figure 1, the heating fluid supply 1 is connected to the central heating fluid conduit to flow a heating fluid (hot producer gas) in a radial direction through the annular body of comminuted material, e.g. oil shale (Figure 1, Page 2 Lines 15-37).
In an alternate embodiment of Schumacher, e.g. the embodiment of Figure 4, the heating fluid supply is connected to the outer heating fluid annulus 4a to flow a heating fluid in a radial direction through the annular body of the comminuted material, e.g. oil shale (Figure 4, Page 2 Lines 58-62).
With regard to claim 2: In at least one embodiment of Schumacher, e.g. the embodiment of Figure 1, the heating fluid supply 1 is connected to the central heating fluid conduit 10 to flow a heating fluid in a direction from the central heating fluid conduit 10 to the outer heating fluid annulus 4a  (Figure 1, Page 2 Lines 15-37).
With regard to claim 3: In at least one embodiment of Schumacher, e.g. the embodiment of Figure 4, the heating fluid supply 1 is connected to the outer heating fluid annulus 4a to flow a heating fluid in a direction from the outer heating fluid annulus 4a to the central heating fluid conduit 10 (Figure 4, Page 2 Lines 58-62).
With regard to claim 5: In Schumacher, the conical portion at the top of the central heating fluid conduit 10 will necessarily distribute material between the permeable outer wall of the central heating fluid a, as material which enters the retort via hoper 2 and strikes said conical section will necessarily be deflected and thus distributed between the permeable outer wall of the central heating fluid 10 conduit and the permeable inner wall 6 of the outer heating fluid annulus 4a. In the embodiment of Figure 2, the central heating fluid conduit 10 rotates, and thus, so does the conical portion at the top thereof. Therefore, in at least one embodiment, i.e. the embodiment of Figure 2, the inner tube Schumacher comprises a rotary oil shale distributor (i.e. the conical section at the top of central heating fluid conduit 10, which rotates in the embodiment of Figure 2) positioned above the annular body of comminuted material to distribute material between the permeable outer wall of the central heating fluid 10 conduit and the permeable inner wall 6 of the outer heating fluid annulus 4a (Figure 2, Page 2 Lines 37-49).
As discussed in the rejection of claim 1 above, the device of Schumacher is capable of retorting comminuted oil shale. Therefore, Schumacher satisfies the language of claim 5 regarding comminuted oil shale (see rejection of claim 1 and MPEP 2114 and 2115 for details).
With regard to claim 11: The retort further comprises a vapor gas product outlet 5 connected to either the central heating fluid conduit 10 (e.g. in the embodiment of Figure 4) or to the outer heating fluid annulus 4a (e.g. in the embodiment of Figure 1), whichever is not more immediately connected to the heating fluid supply (Figures 1 and 4, Page 2 Lines 15-63).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenson in view of Schumacher.
With regard to claim 2: Jenson teaches all of the limitations of claim 1 as discussed in the 102 rejections above. 
Jenson is silent to the heating fluid supply being connected to the central heating fluid conduit to flow the heating fluid in a direction from the central heating fluid conduit to the outer heating fluid annulus.
However, such a configuration is an obvious alternative to the configuration of Jensen, wherein the heating fluid supply 11 is connected to the outer heating fluid annulus 1 to flow the heating fluid in a direction from the outer heating fluid annulus to the central heating fluid conduit 3 (Figure 1, Page 3 Lines 23-31 and 90-115, Page 4 lines 57-76). As evidence, Examiner points to Schumacher.
Schumacher teaches a radial flow retort (carbonization/distillation apparatus) (Figure 1, Page 1 Lines 1-15 and 68-100).
Schumacher does not explicitly describe the retort as an oil shale retort. However, apparatus claims are not limited by recitations pertaining to material worked upon (MPEP 2115). The retort of Schumacher is taught to be capable of carbonizing/distilling coal (Page 1 Lines 1-15 and 68-100). Thus, said retort is understood to be capable of carbonizing/distilling other carbonaceous materials, e.g. oil shale. Because the retort of Schumacher is capable of carbonizing/distilling oil shale, said retort satisfies the claim language regarding the retort being an oil shale retort (see MPEP 2114 and 2115).
The radial flow retort of Schumacher comprises:
A central heating fluid conduit (second tube) 10 having a permeable outer wall (Figures 1, 2, and 4, Page 1 Lines 68-100).
a positioned about the central heating fluid conduit 10, the outer heating fluid annulus 4a having a permeable inner wall (tube) 6 (Figures 1, 2, and 4, Page 1 Lines 68-100).
An annular body of comminuted coal between the permeable outer wall of the central heating fluid conduit 10 and the permeable inner wall 6 of the outer heating fluid annulus 4a (Figures 1, 2, and 4, Page 1 Lines 68-100).
Schumacher does not explicitly describe the annular body in said retort as being an annular body of comminuted oil shale. However, apparatus claims are not limited by recitations pertaining to intended use or manner of operating, nor are they limited by recitations pertaining to material worked upon (MPEP 2115). As discussed above, the retort of Schumacher is capable of carbonizing/distilling oil shale. Therefore, the retort of Schumacher could be loaded with comminuted oil shale so as to form an annular body of comminuted oil shale in place of the comminuted coal.
The retort of Schumacher further comprises a heating fluid supply (producer gas generating chamber/producer body) 1  (Figures 1, 2, and 4, Page 1 Lines 68-75, Page 2 Lines 15-37). 
In at least one embodiment of Schumacher, e.g. the embodiment of Figure 1, the heating fluid supply 1 is connected to the central heating fluid conduit to flow a heating fluid (hot producer gas) in a radial direction through the annular body of comminuted material, e.g. oil shale (Figure 1, Page 2 Lines 15-37).
In an alternate embodiment of Schumacher, e.g. the embodiment of Figure 4, the heating fluid supply is connected to the outer heating fluid annulus 4a to flow a heating fluid in a radial direction through the annular body of the comminuted material, e.g. oil shale (Figure 4, Page 2 Lines 58-62).
In at least one embodiment of Schumacher, e.g. the embodiment of Figure 1, the heating fluid supply 1 is connected to the central heating fluid conduit 10 to flow a heating fluid in a direction from the central heating fluid conduit 10 to the outer heating fluid annulus 4a  (Figure 1, Page 2 Lines 15-37).
In at least one embodiment of Schumacher, e.g. the embodiment of Figure 4, the heating fluid supply 1 is connected to the outer heating fluid annulus 4a to flow a heating fluid in a direction from the outer heating fluid annulus 4a to the central heating fluid conduit 10 (Figure 4, Page 2 Lines 58-62).

It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Jenson in view of Schumacher by reconfiguring the retort of Jenson such that the heating fluid supply is connected to the central heating fluid conduit to flow the heating fluid in a direction from the central heating fluid conduit to the outer heating fluid annulus, as is clearly taught to be workable by Schumacher, in order to obtain a device predictably capable of retorting oil shale.

Claims 4, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenson in view of Scott et al. (US 5,605,551), hereafter referred to as Scott.
With regard to claims 4, 6, and 8: Jenson teaches all of the limitations of claim 1 as discussed in the 102 rejections above. 
Jensen is silent to the catalytic heater in the central heating fluid conduit or in the outer heating fluid annulus, wherein the catalytic heater produces heat by a chemical reaction of hydrocarbons in the heating fluid.
Furthermore, Jenson does not explicitly teach that the heating fluid comprises hydrocarbons or oxygen.
However, Jenson teaches that the heating fluid can be non-condensable gases from a previous operation of the retort after condensation and scrubbing (Page 2 Lines 55-72). Furthermore, Jenson teaches that the non-condensable gases may be used as fuel in the alternative to combustibles such as coal and oil (Page 4 Lines 45-50). In view of the forgoing, it is clear that Jenson contemplates using non-condensable, combustible gases that have been retorted from oil shale as the heating fluid. A person having ordinary skill in the art would recognize that such non-condensable gases retorted from oil shale 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jenson by utilizing a gas mixture comprising non-condensable, combustible hydrocarbons such as methane as the heating fluid in Jenson, in order to obtain a retort using, with predictable success, a heating fluid comprised of non-condensable, combustible gases to retort the oil shale.
Scott teaches a pyrolysis system (abstract), the pyrolysis system comprising a reactor which is heated by a heating fluid comprising recycle gas and air and a catalytic converter/oxidation unit which oxidizes combustible materials such as non-condensable hydrocarbon gases in the heating fluid to add additional heat thereto (Figure 1, Column 3 Lines 35-Column 4 Line 18). 
In Jenson, The heating fluid supply 11 is connected to the outer heating fluid annulus 1 to flow the heating fluid in a direction from the outer heating fluid annulus 1 to the central heating fluid conduit 3 (Figure 1, Page 3 Lines 23-31 and 90-115, Page 4 lines 57-76). Furthermore, in Jenson, the heating fluid the heating fluid is heated in the outer heating fluid annulus 1 (Figure 1, Page 3 Lines 15-31, Page 4 Lines 60-76).
It would have been obvious to one of ordinary skill in the art to further modify Jenson in view of Scott by adding catalytic heater (i.e. a catalytic oxidizer) to the outer heating fluid annulus, wherein the catalytic heater produces heat by a chemical reaction (i.e. oxidation) of hydrocarbons in the heating fluid, in order to provide additional heat to the heating fluid in Jenson.
A person having ordinary skill in the art would recognize that the heating fluid of Jensen would need to include some oxygen in order to successfully carry out oxidation in said catalytic heater. 
In making the above modifications to Jensen, it would have also been obvious to one of ordinary skill in the art to further modify Jensen in view of Scott by adding oxygen to the heating fluid in order to achieve the oxidation of the hydrocarbons in the heating fluid using the catalytic heater. 

Claims 6, 7, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenson.
With regard to claim 6: Jenson teaches all of the limitations of claim 1 as discussed in the 102 rejections above. 
Jenson does not explicitly teach that the heating fluid comprises steam (water vapor).
However, Jensen does teach using steam as a heating fluid in a separate section of the retort, i.e. in the portion of the retort below the shell A and rings E and F (Figure 1, Page 4 Lines 5-34). Jensen teaches that the steam heating fluid is injected through pipe 17 to contact the shale in said section of the retort in order to produce additional combustible gases therefrom (Figure 1, Page 4 Lines 5-34). This would suggest to one of ordinary skill in the art that steam could also be used as the heating fluid in the upper portion of the retort to retort the oil shale in the annular body.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jenson by using steam as the heating fluid therein, in order to retort the annular body of comminuted oil shale with predictable success. 
With regard to claim 7: Jenson teaches all of the limitations of claim 1 as discussed in the 102 rejections above. 
Jenson does not explicitly teach that the heating fluid comprises hydrocarbons.
However, Jenson teaches that the heating fluid can be non-condensable gases from a previous operation of the retort after condensation and scrubbing (Page 2 Lines 55-72). Furthermore, Jenson teaches that the non-condensable gases may be used as fuel in the alternative to combustibles such as coal and oil (Page 4 Lines 45-50). In view of the forgoing, it is clear that Jenson contemplates using non-condensable, combustible gases that have been retorted from oil shale as the heating fluid. A person having ordinary skill in the art would recognize that such non-condensable gases retorted from oil shale could contain non-condensable hydrocarbons such as methane, ethane, or propane. Thus, a person having ordinary skill in the art would recognize non-condensable gas mixtures comprising hydrocarbons as being suitable for use as the heating fluid in Jenson.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jenson by utilizing a gas mixture comprising non-condensable, combustible hydrocarbons such as methane as the heating fluid in Jenson, in order to obtain a retort using, with predictable success, a heating fluid comprised of non-condensable, combustible gases to retort the oil shale.
With regard to claim 14: Jenson is silent to the dimension of the retort including a diameter at the outer walls of the retort from 10 feet to 100 feet, a diameter at the permeable inner wall of the outer heating fluid annulus from 9 feet to 90 feet, a diameter at the permeable outer walls of the central heating fluid conduit from 1 foot to 10 feet; a bed depth measured from the permeable outer wall of the central heating fluid conduit to the permeable inner wall of the outer heating fluid annulus from 1 foot to 80 feet; a bed height measured in the axial direction of the retort from 10 feet to 300 feet.
However, differences in size and proportion are matters of obvious design choice and do not represent a patentable distinction between a claimed device and an otherwise identical a prior art device (See MPEP 2144.04(IV)A). In other words, the specific dimensions of the claimed retort would be considered by one of ordinary skill in the art to be matters of obvious design choice.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Jenson by sizing the retort so as to have any logical set of particular dimensions, e.g. a diameter at the outer walls of the retort from 10 feet to 100 feet, a diameter at the permeable inner wall of the outer heating fluid annulus from 9 feet to 90 feet, a diameter at the permeable outer walls of the central heating fluid conduit from 1 foot to 10 feet, a bed depth measured from the permeable outer wall of the central heating fluid conduit to the permeable inner wall of the outer heating fluid annulus from 1 foot to 80 feet, and a bed height measured in the axial direction of the retort from 10 feet to 300 feet, in order to obtain a predictably functional oil shale retort. 
 
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenson in view of Sturmskis (5,360,537).
With regard to claim 9: Jenson teaches all of the limitations of claim 1 as discussed in the 102 rejections above.
Jenson is silent to a combustor unit and a shale withdrawal conduit to convey spent shale to the combustor unit, wherein the combustor generates heat by combusting the spent shale.
However, Jenson includes a lower section for treating spent oil shale, i.e. the section of the retort below the shell A and rings E and F (Figure 1, Page 4 Lines 5-34).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jenson in view of Sturmskis by replacing the lower section for steam treatment of the oil shale with a combustor unit (i.e. a combustion zone), wherein the combustor unit generates heat by combusting the spent shale, in order to obtain a system having a means of providing additional heating and heating fluid to the retort.
In modified Jenson, the base ring K constitutes a withdrawal conduit to convey spent shale to the combustor unit (Figure 1, Page 2 Lines 110-130).
With regard to claim 10: In modified Jenson, the combustor is a down flow bed combustor (Sturmskis: abstract, Figure 1, Column 8 Lines 49-60; Jenson: Figure 1, Page 4 Lines 5-34).  

Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jenson.
With regard to claim 12: Jenson teaches all of the limitations of claim 1 as discussed in the 102 rejections above. 
Jenson does not explicitly teach a liquid product outlet in fluid communication with the annular body of comminuted oil shale to collect liquid hydrocarbon products produced from the comminuted oil shale. However, Jenson does teach that the system comprises a condenser system or condensers to which gases are conveyed from the oil annular body of oil shale via central heating fluid conduit 3 and outlet pipe 4 (Figure 1, Page 2 Lines 5-85, Page 3 Lines 68-91). Thus, it is clear that Jensen comprises a condenser system, e.g. a plurality of condensers, in fluid communication with the annular body of comminuted oil shale to receive volatile gases retorted from the oil shale and to condense said volatile gases into liquid hydrocarbon products produced from the comminuted oil shale. It should be recognized that said condenser system of Jenson will necessarily comprise at least one outlet for collecting liquid 
In the unlikely alternative, a person having ordinary skill in the art would recognize that such a liquid product outlet is necessary for obtaining said liquid products from the condenser system.
If such were not already the case in Jenson, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jenson by adding, to the condenser system, at least one liquid product outlet for collecting liquid hydrocarbon products produced from the oil shale, wherein said liquid product outlet is in fluid communication with the annular body of comminuted oil shale via the condenser, the fluid conduit, and the outlet pipe, in order to provide the system of Jenson with a means of obtaining said liquid products from the condenser system.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Groves et al. (US 1,490,463) teaches a device similar to those of Jensen and Schumacher and to that of the claims.
Odell (US 1,598,217) teaches a device similar to those of Jensen and Schumacher and to that of the claims.
Hobson et al. (US 1,672,860) teaches a device similar to those of Jensen and Schumacher and to that of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772